Dear Ms. Simoneaux:
You have asked this office to advise if the elected tax assessor for St. Charles Parish may at the same time hold private employment in the chemical industry.
Note first that the provisions of the Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., have no application in this matter. These statutes are only implicated where a person holds two public offices and/or employments. Such is not the case here, as one position is held in the private sector. Thus, the dual officeholding provisions would not prohibit a tax assessor from at the same time holding private employment in the chemical industry.
An elected parish tax assessor holds constitutional office pursuant to LSA-Const. Art. VII § 24.1 Further, the general duties and functions of tax assessors are found in Title 47 of the Louisiana Revised Statutes. Notwithstanding our conclusion that the dual officeholding provisions would not prevent a tax assessor from at the same time holding private employment, we point out that his *Page 2 
private employment must not conflict with the duties imposed upon him in his capacity as tax assessor by constitutional and statutory authority.
Any ethical questions raised by this matter are within the jurisdiction of the Louisiana State Board of Ethics. The Board renders advisory opinions regarding the Louisiana Code of Governmental Ethics, La.R.S. 42:1111, et seq. The mailing address is P.O. Box 4368, Baton Rouge, Louisiana 70821, phone 225-219-5600.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:________________ KERRY L. KILPATRCK ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 LSA-Const. Art. VII § 24(A) provides:
Tax Assessors
Section 24. (A) Election; Term. A tax assessor shall be elected by the electors of each parish. His term of office shall be four years. His election, duties, and compensation shall be as provided by law.